 1

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT
 8                                 EASTERN DISTRICT OF CALIFORNIA
 9

10       RALPH COLEMAN, et al.,                          No. 2:90-cv-0520 KJM DB P
11                         Plaintiffs,
12             v.                                        AMENDED ORDER1
13       GAVIN NEWSOM, et al.,
14                         Defendants.
15

16                    On December 11, 1995, the court entered an order referring this matter to a special

17   master and directing that the special master’s fees and expenses be borne by the defendants as

18   part of the costs of this action. A significant amount of work remains to be done by the special

19   master and additional funds are required to pay his fees and expenses.

20                    Accordingly, good cause appearing, IT IS HEREBY ORDERED that:

21                    1. On or before July 17, 2019, defendants shall deposit with the Clerk of the Court

22   a one hundred and twenty-eighth interim payment of costs in the amount of $750,000.00 which

23   amount shall be invested in the interest-bearing account previously opened for this action; and

24                    2. The Clerk of the Court is directed to serve a copy of this order on the Financial

25   Department of this Court.

26   DATED: June 20, 2019.
                                                         UNITED STATES DISTRICT JUDGE
27

28   1
          This order amends a clerical error in the court’s June 17, 2019 order, ECF 6193.
                                                          1
